Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a coated glass article.
Group II, claim(s) 7-10, drawn to a method of coating.
Group III, claim(s) 11-12, drawn to a liquid composition.


Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a low reflection coating satisfying the claimed relationships, this technical feature is not a special technical feature as it does not make a contribution over the prior art; such as in view of Otani et al (US 2014/0329022) in view of Yabuta et al (US 2012/0148832).  Otani teaches a low-reflection coated glass sheet comprising (see, for example, abstract, [0028]): a glass sheet (See, for example, [0028-0030]); and a low-reflection coating formed on at least a portion of one principal surface of the glass sheet (see, for example, abstract), the low-reflection coating comprising a binder containing silica as a main component (See, for example, [0035}), fine silica particles bound by the binder, and fine titania particles bound by the binder (See, for example, abstract, and [0070]) wherein the low-reflection coating satisfies the following relationships:  the mass ratio of fine particles (oxides) to binder is from 95/5 to 10/90  (See, for example, [0061] and examples) and the low-reflection coated glass sheet has a transmittance gain of 2.0% or more, the transmittance gain being determined by subtracting an average light transmittance of the glass sheet unprovided with the low-reflection coating in the wavelength range of 380 nm to 850 nm from an average light transmittance of the low-reflection coated glass sheet in the wavelength range of 380 nm to 850 nm (See, for example, table 2).  Otani has taught wherein the solids can comprise a mixture of oxides including silica and titania, but it does not provide an exemplary embodiment wherein both are present.  Yabuta teaches a method of preparing coating on glass for reflection suppression (See, for example, abstract) and further teaches wherein the addition of TiO-2- to SiO2 in such coatings enhances photocatalytic behavior (See, for example abstract).  Yabuta further teaches wherein the weights TiO-2- to SiO2 in such a coating is from 8-40% and 50 to 85% respectively (See, for example, abstract).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a mixture of SiO2 and TiO2 as the fine particles, as such a combination would predictably enhance photocatalytic function.  Although the recited concentrations are not explicitly those claimed, they overlap and / or are disclosed to be result effective; therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the binder, silica and titania in concentrations within the claimed ranges since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).  As the shared technical feature is taught in the prior art it is not special and thus there is a lack of unity of invention a posteriori.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712